Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 10/27/2017.
Status of Claims
This action is in reply to the amendments filed on 01/11/2022.
Claims 9-15 are currently pending and have been examined.
Claim 12 has been amended.
Claims 9-15 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 01/11/2022 have been fully considered but they are not persuasive.
In light of the amendments to the specification and drawings, the previous drawing objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and are not persuasive.
Applicant argues “Hiroki does not teach or suggest the control to change the moving speed of the vehicle V1 according to the difference in height between the operator M and the vehicle V1 as in the present claims.” Examiner notes that Hiroki is not being mapped to those limitations, which are taught by the secondary references Tatsuki and Dahlen. 
Applicant also argues “the Office has not demonstrated that Hiroki is a logical starting point for the skilled artisan”. This is not persuasive because, in general, Hiroki teaches a remote parking system that performs remote parking as long as the user is within a prescribed range and discontinues the operation if the user is out of a prescribed range. Hiroki teaches a general distance and not a height difference and is silent as to adjusting the speed depending on various range thresholds. However Tatsuki and Dahlen remedy these deficiencies of Hiroki to arrive at the claimed invention and is therefore a logical starting point.
Applicant argues “Tatsuki teaches away from the present claims because Tatsuki describes prohibiting the parking operation when the operator and the vehicle are not located on the same floor. Tatsuki does not teach or suggest moving the vehicle V1 by varying the moving speed according to the ease with which the operator M can confirm the surrounding the vehicle V1, which varies depending on the relative altitude between the operator M and the vehicle V1, thereby ensuring the ease with which the operator M can confirm the situation around the vehicle V1, as in the present claims” however Tatsuki is not being relied upon to teach the varying of the speed based on the threshold amount as Dahlen is being relied upon to teach that limitation. Examiner also notes that the remainder of these arguments are not commensurate with the claim language because “according to the ease with which the operator M can confirm the surrounding the vehicle V1  , which varies depending on the relative altitude between the operator M and the vehicle V1, thereby ensuring the ease with which the operator M can confirm the situation around the vehicle V1” is not present in the current claims.
Applicant also argues “the Office has failed to show that Dahlen teaches or suggests anything with regard to height differences between the vehicle and the remote”. Applicant appears to be arguing a limitation mapped to Tatsuki and is not applicable because Dahlen is being relied upon to teach the modification of speed as the magnitude of the distance changes.
Applicant also argues “the Office Action has not shown why the variable speeds would be useful to methods (i.e., Tatsuki and/or Hiroki) that teach full stops once within a certain distance of another vehicle. Second, Dahlen describes that the moving speed of the cart is reduced in proportion to the distance from the guardian to the cart. Dahlen does not teach or suggest moving the vehicle V1 by varying the moving speed according to the ease with which the operator M can confirm the surrounding the vehicle V1, which varies depending on the relative altitude between the operator M and the vehicle V1, thereby ensuring the ease with which the operator M can confirm the situation around the vehicle V1, as in the present claims.” 
First, Dahlen provides the motivation on why a variable speed would be useful if added to Hiroki in view of Tatsuki. “In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state where the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. In other words, the cart is slowed the farther it travels from the guardian. If the guardian closes the distance, the cart's maximum speed is increased until the cart transitions back to its normal operating state 1102” [Dahlen, col 9, lines 13-20] which provides the motivation of allowing the remote user the ability to catch up to the vehicle while the speed is reduced to remain within range instead of resorting to fully stopping the vehicle. 
Secondly, applicants argues “varying the moving speed according to the ease with which the operator M can confirm the surrounding the vehicle V1, which varies depending on the relative altitude between the operator M and the vehicle V1, thereby ensuring the ease with which the operator M can confirm the situation around the vehicle V1, as in the present claims” which examiner notes these arguments are not commensurate with the claim language and therefore not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP2015-089733) in view of Tatsuki (JP2006-234418) and Dahlen (US Pat No 9,145,067).
Regarding claim 9:
Hiroki teaches:
A parking control method of executing a control instruction for moving a vehicle along a parking route (The present invention relates to a parking assistance system for supporting parking using a portable terminal. [0001]),
the parking route being calculated based on an operation command acquired from an operator located outside the vehicle (the drive control unit moves the vehicle according to a direction of travel or a direction of rotation of the vehicle instructed by the portable terminal. [0011]; In this configuration, when the distance between the portable terminal and the vehicle is within a predetermined range in which the safety of the vehicle and the periphery of the vehicle can be confirmed by the user, for example, within several meters, the vehicle can be moved based on the command from the portable terminal. Therefore, the user can easily perform safety confirmation from outside the vehicle, and even when the driving skill is low, the vehicle can be moved smoothly and easily to a target position. [0008]), the parking control method comprising:
when [a height] of the first height position of the operator and [a height] of the second height position of the vehicle are different (As a preferred configuration, when the distance between the portable terminal and the vehicle becomes smaller than a predetermined distance smaller than the reference distance, the drive control unit stops the vehicle. [0014]) and the relative [altitude] between the operator and the vehicle is a first threshold or more (As a preferred configuration, when the distance between the portable terminal and the vehicle becomes smaller than a predetermined distance smaller than the reference distance, the drive control unit stops the vehicle. [0014])
moving the vehicle along the parking route at a first speed set in the control instruction (the control unit 15 moves the vehicle 10 at a preset speed according to the command transmitted from the portable information terminal 12 (Step S 7). [0036]);
and when the relative altitude is the third threshold or more (That is, when the portable information terminal 12 is outside the distance range Z 1 described above, [0039]), suspending or canceling execution of the control instruction (the operation of the vehicle 10 at the portable information terminal 12 is prohibited. [0039]).
Hiroki does not explicitly teach however Tatsuki teaches:
detecting a relative altitude between a first height position of the operator and a second height position of the vehicle (a user altitude detecting means for detecting the altitude of the communication terminal device and the altitude of the vehicle from the in-vehicle device. The acquisition means for acquiring information is compared with the altitude of the communication terminal device detected by the user altitude detecting means and the altitude of the vehicle acquired by the acquisition means [0028]);
when a height of the first height position of the operator and a height of the second height position of the vehicle are different (When it is determined that they are not located on the same floor (there is a difference between the altitudes of the two so that it can be determined), even if the communication terminal device comes within a predetermined range from the vehicle, [0028]) and the relative altitude between the operator and the vehicle is [a first threshold or more and] less than a second threshold (An acquisition means for acquiring information, an altitude of the communication terminal device detected by the user altitude detection means, and an altitude of the vehicle acquired by the acquisition means are compared, A determination unit that determines whether or not the communication terminal device is located on the same floor (it can be said that the altitudes are substantially the same so that it can be determined) and the vehicle and the communication terminal device are determined by the determination unit. [0028]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroki to include the teachings as taught by Tatsuki “to provide a vehicle position guide device and system, and an automatic remote control device and system for avoiding a floor error in a multi-story car park and an inappropriate operation of an automatic remote control associated therewith [Tatsuki, abstract]”.
Dahlen also teaches:
when [a height of] the first [height] position of the operator and [a height of] the second [height] position of the vehicle are different and the relative [altitude] between the operator and the vehicle is a first threshold or more and less than a second threshold (The cart uses a location-sensing device configured to work with an interior positioning system (IPS), a global positioning system (GPS), or any other suitable system for determining a location within an environment. The cart may use other sensors to augment the accuracy of the main location sensor, such as a laser distance sensor, ultrasonic proximity sensor, camera with video signal processing, or other such sensor useful for determining the distance to another surface or object. The controller onboard the cart may use the position data to determine the cart's logical position within a two-dimensional or three-dimensional model of the operating environment. Or the controller may offload the location processing to a remote service. Regardless of where the data is processed, the logical location of the cart is determined and compared with a preconfigured set of operating zones or boundaries. If the cart has entered a different zone, the cart's state may change accordingly. [col 8, lines 34-55]; examiner is interpreting that this normal operation zone is a distance within some threshold distance (between a first and second threshold) that allows to cart to operate without restriction at full speed (first speed)), moving the vehicle along the parking route at a first speed set in the control instruction (fig. 11, step 1102; FIG. 11 depicts a state diagram illustrating how a motorized passenger cart's speed may be limited based on its position within an interior space. The motorized passenger cart begins in a normal operating mode in state 1102. In a normal operating mode, the top speed of the cart is not restricted. [col 8, lines 34-55]);
and when the [relative altitude] is the third threshold or more (When the cart leaves the operating area in event 1120, the cart will enter out-of-operating-area state 1108 [col 9, lines 20-23]), suspending or canceling execution of the control instruction (When the cart leaves the operating area in event 1120, the cart will enter out-of-operating-area state 1108, disable itself, and enable GPS tracking if it is not already enabled. [col 9, lines 20-23]).
Hiroki in view of Tatsuki does not explicitly teach, however Dahlen teaches:
when the [relative altitude] is the second threshold or more and less than a third threshold higher than the second threshold (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state [col 9, lines 13-20]), moving the vehicle along the parking route at a second speed lower than the first speed and higher than zero (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state where the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. In other words, the cart is slowed the farther it travels from the guardian. If the guardian closes the distance, the cart's maximum speed is increased until the cart transitions back to its normal operating state 1102. [col 9, lines 13-20]; examiner is interpreting this mapping to teach slowing the vehicle to a second speed when between a second threshold (out-of-range distance) and a third threshold (out of operating area distance).);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroki in view of Tatsuki to include the teachings as taught by Dahlen so “the farther the cart 406 gets from an associated guardian 402, the slower the cart 406 is able to travel. Thus, the cart is given a limited effective range of operation that depends on its proximity to the guardian 402. Other restrictions on the cart's maximum operating speed or functionality of its other subsystems may be otherwise modified by the absolute position within the operating area of the cart 406 in addition to its relative proximity to the guardian 402. [Dahlen, col 6, lines 15-23]”. This would increase the safety of the system given the remote party time more time to react when they are farther away from the vehicle.
Regarding claim 10:
Hiroki in view of Tatsuki and Dahlen discloses all the limitations of claim 9, upon which this claim is dependent.
Dahlen further teaches:
wherein the second speed is set lower as the relative [altitude (examiner notes that while Dahlen simply teaches a distance, Tatsuki as shown above shows a method for measuring a relative altitude between a vehicle and a remote operator.)] increases (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state where the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. In other words, the cart is slowed the farther it travels from the guardian. If the guardian closes the distance, the cart's maximum speed is increased until the cart transitions back to its normal operating state 1102. [col 9, lines 13-20]; examiner is interpreting this mapping to teach slowing the vehicle to a second speed when between a second threshold (out-of-range distance) and a third threshold (out of operating area distance).).
Regarding claim 11:
Hiroki in view of Tatsuki and Dahlen discloses all the limitations of claim 9, upon which this claim is dependent.
Hiroki further teaches:
comprising, when the relative [altitude (examiner notes that while Hiroki simply teaches a distance, Tatsuki as shown above shows a method for measuring a relative altitude between a vehicle and a remote operator.)] is more than the third threshold (when the distance L between the portable information terminal 12 and the vehicle 10 exceeds the upper limit value Lmax, [0039]), causing an operation terminal operated by the operator to prohibit reception of the operation command instructing execution of the control instruction (when the distance L between the portable information terminal 12 and the vehicle 10 exceeds the upper limit value Lmax, since the vehicle 10 is stopped, it is possible to prohibit the operation of the portable information terminal 12 from the remote position where the safety confirmation by the user is insufficient. [0043]; As shown in FIG. 2, when the control unit 15 determines in Step S 5 that the measured distance L exceeds the upper limit value Lmax (Step S 5 : NO), the control unit 15 stops the movement of the vehicle 10 regardless of the command from the portable information terminal 12 (Step S 8). [0039]).
Regarding claim 12:
Hiroki in view of Tatsuki and Dahlen discloses all the limitations of claim 9, upon which this claim is dependent.
Hiroki further teaches:
comprising, when the relative [altitude (examiner notes that while Hiroki simply teaches a distance, Tatsuki as shown above shows a method for measuring a relative altitude between a vehicle and a remote operator.)] is more than the third threshold (As shown in FIG. 2, when the control unit 15 determines in Step S 5 that the measured distance L exceeds the upper limit value Lmax (Step S 5 NO), [0039]), causing an operation terminal operated by the operator to prohibit presentation of information for receiving the operation command instructing execution of the control instruction (As shown in FIG. 2, when the control unit 15 determines in Step S 5 that the measured distance L exceeds the upper limit value Lmax (Step S 5 NO), the control unit 15 stops the movement of the vehicle 10 regardless of the command from the portable information terminal 12 (Step S 8). That is, when the portable information terminal 12 is outside the distance range Z 1 described above, the operation of the vehicle 10 at the portable information terminal 12 is prohibited. After the vehicle 10 is stopped because the measured distance L exceeds the upper limit value Lmax, the control unit 15 proceeds to Step S 9. Next, the control unit 15 determines whether or not an end command has been received from the portable information terminal 12 (Step S 9). This termination command is transmitted from the portable information terminal 12 when the user performs an operation for terminating the vehicle control based on an operation of : the portable information terminal 12. When the control unit 15 has not received the end command (Step S 9 NO), the process returns to Step S 2, and the above-described processing is repeated. [0039-0040]; examiner is interpreting the reference to teach "prohibiting presentation of information for receiving the operation command instructing execution of the control instruction" since when the maximum distance threshold is exceeded the only option is to shut down until the distance is reduced below the threshold which removes presentation of the information for controlling by only providing a shutdown option.).
Regarding claim 13:
Hiroki in view of Tatsuki and Dahlen discloses all the limitations of claim 9, upon which this claim is dependent.
Dahlen further teaches:
comprising, when a distance between the operator and the vehicle is not less than a predetermined distance (In the event 1122 that the cart strays too far from the associated guardian, [col 9, lines 13-20]), changing the first speed to the second speed (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state where the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. In other words, the cart is slowed the farther it travels from the guardian. If the guardian closes the distance, the cart's maximum speed is increased until the cart transitions back to its normal operating state 1102. [col 9, lines 13-20]; examiner is interpreting this mapping to teach slowing the vehicle to a second speed when between a second threshold (out-of-range distance) and a third threshold (out of operating area distance).).
Regarding claim 15:
Hiroki teaches:
A parking control apparatus comprising a control device configured to execute a control instruction for moving a vehicle along a parking route (The present invention relates to a parking assistance system for supporting parking using a portable terminal. [0001]), the parking route being calculated based on an operation command acquired from an operator located outside the vehicle (the drive control unit moves the vehicle according to a direction of travel or a direction of rotation of the vehicle instructed by the portable terminal. [0011]; In this configuration, when the distance between the portable terminal and the vehicle is within a predetermined range in which the safety of the vehicle and the periphery of the vehicle can be confirmed by the user, for example, within several meters, the vehicle can be moved based on the command from the portable terminal. Therefore, the user can easily perform safety confirmation from outside the vehicle, and even when the driving skill is low, the vehicle can be moved smoothly and easily to a target position. [0008]), the control device operating to:
when [a height] of the first height position of the operator and [a height] of the second height position of the vehicle are different (As a preferred configuration, when the distance between the portable terminal and the vehicle becomes smaller than a predetermined distance smaller than the reference distance, the drive control unit stops the vehicle. [0014]) and the relative [altitude] between the operator and the vehicle is a first threshold or more (As a preferred configuration, when the distance between the portable terminal and the vehicle becomes smaller than a predetermined distance smaller than the reference distance, the drive control unit stops the vehicle. [0014])
move the vehicle along the parking route at a first speed set in the control instruction (the control unit 15 moves the vehicle 10 at a preset speed according to the command transmitted from the portable information terminal 12 (Step S 7). [0036]);
and when the relative altitude is the third threshold or more (That is, when the portable information terminal 12 is outside the distance range Z 1 described above, [0039]), suspend or cancel execution of the control instruction (the operation of the vehicle 10 at the portable information terminal 12 is prohibited. [0039]).
Hiroki does not explicitly teach however Tatsuki teaches:
detect a relative altitude between a first height position of the operator and a second height position of the vehicle (a user altitude detecting means for detecting the altitude of the communication terminal device and the altitude of the vehicle from the in-vehicle device. The acquisition means for acquiring information is compared with the altitude of the communication terminal device detected by the user altitude detecting means and the altitude of the vehicle acquired by the acquisition means [0028]);
when a height of the first height position of the operator and a height of the second height position of the vehicle are different (When it is determined that they are not located on the same floor (there is a difference between the altitudes of the two so that it can be determined), even if the communication terminal device comes within a predetermined range from the vehicle, [0028]) and the relative altitude between the operator and the vehicle is [a first threshold or more and] less than a second threshold (An acquisition means for acquiring information, an altitude of the communication terminal device detected by the user altitude detection means, and an altitude of the vehicle acquired by the acquisition means are compared, A determination unit that determines whether or not the communication terminal device is located on the same floor (it can be said that the altitudes are substantially the same so that it can be determined) and the vehicle and the communication terminal device are determined by the determination unit. [0028]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroki to include the teachings as taught by Tatsuki “to provide a vehicle position guide device and system, and an automatic remote control device and system for avoiding a floor error in a multi-story car park and an inappropriate operation of an automatic remote control associated therewith [Tatsuki, abstract]”.
Hiroki in view of Tatsuki does not explicitly teach, however Dahlen teaches:
when the relative altitude is the second threshold or more and less than a third threshold higher than the second threshold (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state [col 9, lines 13-20]), move the vehicle along the parking route at a second speed lower than the first speed and higher than zero (In the event 1122 that the cart strays too far from the associated guardian, the cart will enter an out-of-range state where the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. In other words, the cart is slowed the farther it travels from the guardian. If the guardian closes the distance, the cart's maximum speed is increased until the cart transitions back to its normal operating state 1102. [col 9, lines 13-20]; examiner is interpreting this mapping to teach slowing the vehicle to a second speed when between a second threshold (out-of-range distance) and a third threshold (out of operating area distance).);
Dahlen also teaches:
when [a height of] the first [height] position of the operator and [a height of] the second [height] position of the vehicle are different and the relative [altitude] between the operator and the vehicle is a first threshold or more and less than a second threshold (The cart uses a location-sensing device configured to work with an interior positioning system (IPS), a global positioning system (GPS), or any other suitable system for determining a location within an environment. The cart may use other sensors to augment the accuracy of the main location sensor, such as a laser distance sensor, ultrasonic proximity sensor, camera with video signal processing, or other such sensor useful for determining the distance to another surface or object. The controller onboard the cart may use the position data to determine the cart's logical position within a two-dimensional or three-dimensional model of the operating environment. Or the controller may offload the location processing to a remote service. Regardless of where the data is processed, the logical location of the cart is determined and compared with a preconfigured set of operating zones or boundaries. If the cart has entered a different zone, the cart's state may change accordingly. [col 8, lines 34-55]; examiner is interpreting that this normal operation zone is a distance within some threshold distance (between a first and second threshold) that allows to cart to operate without restriction at full speed (first speed)), move the vehicle along the parking route at a first speed set in the control instruction (fig. 11, step 1102; FIG. 11 depicts a state diagram illustrating how a motorized passenger cart's speed may be limited based on its position within an interior space. The motorized passenger cart begins in a normal operating mode in state 1102. In a normal operating mode, the top speed of the cart is not restricted. [col 8, lines 34-55]);
and when the relative altitude is the third threshold or more (When the cart leaves the operating area in event 1120, the cart will enter out-of-operating-area state 1108 [col 9, lines 20-23]), suspend or cancel execution of the control instruction (When the cart leaves the operating area in event 1120, the cart will enter out-of-operating-area state 1108, disable itself, and enable GPS tracking if it is not already enabled. [col 9, lines 20-23]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroki in view of Tatsuki to include the teachings as taught by Dahlen so “the farther the cart 406 gets from an associated guardian 402, the slower the cart 406 is able to travel. Thus, the cart is given a limited effective range of operation that depends on its proximity to the guardian 402. Other restrictions on the cart's maximum operating speed or functionality of its other subsystems may be otherwise modified by the absolute position within the operating area of the cart 406 in addition to its relative proximity to the guardian 402. [Dahlen, col 6, lines 15-23]”. This would increase the safety of the system given the remote party time more time to react when they are farther away from the vehicle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP2015-089733) in view of Tatsuki (JP2006-234418) and Dahlen (US Pat No 9,145,067) in further view of Gurel (US Pat No 9,588,516).
Regarding claim 14:
Hiroki in view of Tatsuki and Dahlen discloses all the limitations of claim 9, upon which this claim is dependent.
Dahlen further teaches:
changing the first speed to the second speed (the maximum speed of the cart is reduced proportional to the cart's distance from the guardian. [col 9, lines 13-20])
Hiroki in view of Tatsuki and Dahlen does not explicitly teach, however Gurel teaches:
detecting an obstacle present around the vehicle (A 3D geofence can be utilized to force a UAV to maintain VLOS with an operator's user device. The 3D geofence can be generated based on a prior 3D map of an inspected geographic area. A processor can use a hidden surface determination or occlusion analysis to determine a location of the operator. Other methods can be utilized to maintain VLOS without a prior 3D map (e.g., the UAV or a cloud system can actively determine a 3D geofence as the UAV traverses an inspectable area). One or more 3D geofences may be used by a user device or the cloud system, and may be used by the UAV during flight. [col 18, lines 45-55]; examiner notes that in determining if there is a line of sight of the user the system inherently detects an obstacle present around the vehicle as the obstacle is what is breaking the line of sight.); 
and when detecting the obstacle between the operator and the vehicle (In response to determining that the VLOS is interrupted, the one or more processors can instruct (808) the UAV to perform a contingency action. [col 19, lines 12-37]), changing the first speed to the second speed (The contingence action can include providing a command to a controller to control at least one of a motor or actuator of the UAV to move a control surface of the UAV, where movement of the control surface causes the UAV to land at a landing location or to fly to a position that is within VLOS of a ground control station of the UAV… The previous examples are not meant to be limiting. Additional and alternative contingency actions are possible. [col 19, lines 12-37]; since the reactions presented by Gurel were non limiting, it would be within the scope of one having ordinary skill in the art at the time of filing to have combines the speed slowing controls from Dahlen with the line of sight system of Gurel.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hiroki in view of Tatsuki and Dahlen to include the teachings as taught by Gurel to provide “a base location of a UAV; obtaining an in-flight location of the UAV; determining that VLOS between the base location and the in-flight location is interrupted or will be interrupted; and in response to the determining, instructing the UAV to perform a contingency action. [Gurel, col 1, lines 45-49]”. Having a means of determining broken line of sight and provide a contingency action in case of such occurrence can increase safety and reduce the risk of loss of control of the vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665